82382: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01441: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82382


Short Caption:MCCLURE VS. STILESCourt:Supreme Court


Lower Court Case(s):Douglas Co. - Ninth Judicial District - 2016-CV-00255Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:02/09/2021 / Wasick, DavidSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:01/13/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantDarcel Jonay McClurePhillip M. Stone


AppellantJeffrey A. McClurePhillip M. Stone


RespondentDavid R. StilesMichael K Johnson
							(Rollston, Henderson, Crabb & Johnson, Ltd.)
						


RespondentKelly RodriquesRichard J. McGuffin
							(Alling & Jillson, Ltd.)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


02/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


01/26/2021Filing FeeFiling Fee Paid. $250.00 from The Stone Law Firm.  Check no. 1231. (SC)


01/26/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-02387




01/26/2021Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (SC)21-02388




01/26/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-02390




02/09/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: David Wasick. (SC)21-03900




02/18/2021Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (SC)21-04757




03/04/2021MotionFiled Appellants' Motion to Extend Time to File Docketing Statement. (SC)21-06328




03/04/2021Docketing StatementFiled Appellants' Civil Docketing Statement. (SC)21-06332




03/08/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-06643




03/09/2021Settlement Order/ProceduralFiled Order Granting Motion, Removing From Settlement Program and Reinstating Briefing. Appellants' motion for an extension of time to file the docketing statement is granted. The docketing statement was filed on March 4, 2021. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-06889




03/17/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 5/17/20. To Court Reporter: Chris Naaden. (REJECTED PER NOTICE ISSUED ON 3/17/21) (SC)


03/17/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-07747




03/17/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 5/17/20. To Court Reporter: Chris Naaden. (SC)21-07770




03/23/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 7/16/18.  To Court Reporter: Sunshine Litigation. (SC)21-08311




03/23/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 8/17/20. To Court Reporter: Sunshine Litigation. (SC)21-08312




03/23/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 11/16/20. To Court Reporter: Sunshine Litigation. (SC)21-08313




04/21/2021TranscriptFiled Notice from Court Reporter. Gail Willsey stating that the requested transcripts were delivered.  Dates of transcripts: 8/17/20, 7/16/18, and 11/16/20. (SC)21-11550




04/22/2021TranscriptFiled Notice from Court Reporter. Chris Naaden stating that the requested transcripts were delivered.  Dates of transcripts: 5/17/21. (SC)21-11681




06/02/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  June 21, 2021.  (SC)21-15593




06/21/2021BriefFiled Appellants' Opening Brief. (SC)21-17748




06/21/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 1. (SC)21-17754




06/21/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 2. (SC)21-17756




06/21/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 3. (SC)21-17757




06/21/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 4. (SC)21-17758




06/21/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 5. (SC)21-17760




07/20/2021BriefFiled Respondent's (David R. Stiles) Answering Brief. (SC)21-20907




07/21/2021BriefFiled Respondent's ( Kelly Rodriques) Answering Brief. (SC)21-20975




08/13/2021BriefFiled Appellants' Reply Brief. (SC)21-23689




08/16/2021Case Status UpdateBriefing Completed/To Screening. (SC)


01/13/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Northern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-01439




01/13/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." NNP22 - AS/EC/KP. (SC)22-01441





Combined Case View